—Peters, J.
Proceeding *733pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, was found guilty of violating the prison disciplinary rule that prohibits forgery based upon his participation in a scheme to siphon funds from inmate accounts using forged disbursement forms.* Included among the evidence introduced at petitioner’s disciplinary hearing was the misbehavior report authored by the correction officer who conducted an investigation into the complaints filed by the victims. He testified that petitioner’s handwriting matched the handwriting on several forged disbursement forms and that the names and addresses on many of the forms corresponded to the names and addresses on petitioner’s visitor list and a handwritten list found in his cell.
Contrary to petitioner’s contention, we find that the misbehavior report and hearing testimony, together with the disbursement forms and other documentary proof linking petitioner to the forgeries, constituted substantial evidence of petitioner’s guilt (see, Matter of Rodriguez v Goord, 261 AD2d 740, lv denied 93 NY2d 818; Matter of Early v Coughlin, 207 AD2d 588). Although petitioner denied the conduct charged, this simply presented a credibility issue for the Hearing Officer to resolve (see, Matter of Flowers v Barkley, 244 AD2d 682, 683). Morever, we are unpersuaded by petitioner’s contention that the Hearing Officer was biased and, in any event, petitioner failed to establish that the outcome of the hearing flowed from the alleged bias (see, Matter of Lawrence v Headley, 257 AD2d 837). Finally, the Hearing Officer did not err in denying petitioner’s request to call a character witness with no personal knowledge of the incidents giving rise to the charge (see, Matter of Joyce v Goord, 246 AD2d 926; Matter of Danaher v Coombe, 242 AD2d 754).
Petitioner’s remaining arguments are unpreserved for our review and, in any event, lack merit.
Cardona, P. J., Spain, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Petitioner was also charged with, and found not guilty of, possession of stolen property.